DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Examiner’s Note
Notice of Non-Compliant Amendment under 37 CFR 1.121 had been issued in this application on 2/04/2021, and there is no response has been received. In order to expedite a prosecution of the application, the current Office Action is issued.
                                   Response to Amendment
Amendment received on 08/24/2020 is acknowledged and entered. Claim 7 has been canceled. Claims 1-6 and 8-10 have been amended. New claim 11 has been added. Claims 1-6 and 8-11 are currently pending in the application. 
Specification
The title of the application is objected to because the title of the invention is not descriptive.
The current title “SYSTEM AND METHOD FOR OPERATING AND CONTROLLING A HYPER CONFIGURABLE HUMANOID ROBOT TO PERFORM MULTIPLE APPLICATIONS IN VARIOUS WORK ENVIRONMENTS” refers to Humanoid Robot; however, claims 1-6 and 8-11 lack any recitation of “humanoid” features which would resemble the human body. Thus, the title of the invention is not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed to. 
                                                 Claim Objections
	Claims 5 and 9 are objected to because the claims appear to be unfinished.

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies See MPEP § 2163, subsection II(A)(2).
	Claim 1 recites “wherein said humanoid robot acts individually or as a swarm;” in claims 3 and 10; however, the subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize that applicant actually had possession of at the time of the invention.
 While the Specification discloses that the robot can bi-directionally communicate with other robots (Fig. 7), the Specification does not describe what steps, algorithms, or the like comprise said acting as a swarm. The Specification lacks disclosure as to what may or may not comprise the robot acts …as a swarm. While the Specification broadly states that the robot can bi-directionally communicate with other robots (Fig. 7), the Specification does not describe what steps, algorithms, or the like comprise said acting as a swarm. The Specification merely references that these techniques may be used without discussion of how the techniques actually perform. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, Specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Elements that are essentially a "black box" will not be sufficient to demonstrate that the applicant had possession of the claimed invention. Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. [See MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406]. Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. Compliance with the written description requirement is a question of fact. Ralston Purina Co. v. Far-Mar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985). [T]he specification must contain an equivalent description of the claimed subject matter.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “What is claimed by the patent application must be the same as what is disclosed in the specification; otherwise the patent should not issue.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 recites the limitation “said system” in the fires line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US 2015/0190925 A1).
	Claims 1, 6 and 10. Hoffman et al. (Hoffman) discloses a computer-implemented system and method for controlling and operating a hyper configurable robot at different working environmental conditions, said system comprising:

	a navigation and control unit that tracks and maps said working environmental
condition for navigating said hyper configurable robot; Fig. 10, “440”; [0132]
	a monitoring and safety unit that checks right commands given by said user in said different working environmental conditions and checks commands executed during
autonomous operation; [0094]; [0130] and
	a master control unit comprises: a memory that stores a data locally or through cloud, and a set of modules, wherein said memory obtains said data from a perception unit, and a processor that executes said set of modules [0056]; [0058]; [0059]; [0064]; [0075]; [0083]; [0097]; [0102]; [0114]; [0125]; [0129]; [0130], said processor configured to:   
	obtain data from said perception unit to analyse said working environmental condition associated with said hyper configurable robot to perform said list of tasks; [0003]; [0058]; [0064]; [0075]; [0083]; [0114]; [0125]; [0129]; [0130]
	provide a communication between (i) said hyper configurable robot and a cloud server, and (ii) said cloud server and one or more robots to perform said list of tasks; [0058]; [0059]
	detect an acquisition of image and distance information about said working environmental condition to create a map of said working environmental condition associated with said hyper configurable robot for navigation; Fig. 10, “440”; [0072]; [0125]; [0132]

	or (ii) user inputs obtained from user device, Figs. 1, 7A-C; [0079]; [0134]; [0136]
and
	enable said hyper configurable robot to perform said list of tasks based on said data received from at least one of said perception unit, said navigation and control unit, or said user device. Figs. 1, 7A-C; [0003]; [0058]; [0064]; [0075]; [0079]; [0083]; [0114]; [0125]; [0129]; [0130]; [0134]; [0136],
	and, as per claim 10, a monitoring and safety unit that checks right commands given by said user in said different working environmental conditions associated with said hyper configurable robot, and checks commands executed during autonomous operation. [0094]; [0130] 

	Claim 2. The system as claimed in claim 1, wherein said system further comprises said processor that is configured to determine said control signals using said data from perception unit during an autonomous or a manual mode for operating said hyper configurable robot to assist said one or more robots through said cloud server to perform said list of tasks. [0056]; [0058]; [0059]; [0097]; [0102]; [0125]


	said navigation and control unit is configured to receive multiple responses
from said processor to execute said multiple responses on said hyper configurable
robot, Fig. 10, “420”; [0083]; [0114]; [0130]; [0147], and
	wherein said navigation and control unit tracks and maps said working environmental condition for (i) navigating said hyper configurable robot  and (ii) controlling an actuator of said hyper configurable robot; Fig. 10, “420”; [0083]; [0114]; [0130]; [0147],
	said master control unit provides communication between (i) said hyper configurable robot and said cloud server, (ii) said cloud server and said one or more robots, (iii) said hyper configurable robot and said user, (iv) said hyper configurable robot and said user devices, through said cloud server, (v) said hyper configurable robot and said one or more robots, and (v) between communication beacons, wherein said provided communication enables the hyper configurable robot to performs said list of tasks for the working environmental condition individually or as a swarm. Figs. 7A-7C; 10, “420”; [0083]; [0097]; [0114]; [0130]; [0147]

	Claim 4. The system of claim 1, wherein said working environmental condition are selected from at least one of but not limited to (i) agriculture application, (11) industries application, (iii) medical application, (iv) military application, (v) weather
monitoring, (v) disaster management, or (vi) domestic application. [0003]; [0004]


to (i) biped chassis, (ii) tracked chassis, (iii) hexapod chassis, or (iv) differential drive chassis based on said different environmental condition by manually or autonomous; [0062]; [0065]

	Claim 8. The method of claim 6, wherein said working environmental condition are selected from at least one of (i) agriculture application, (ii) industries application, (iti)
medical application, (iv) military application, (v) weather monitoring, (vi) disaster management, or (vii) domestic application. [0003]; [0004]

	Claim 9. The method of claim 6, wherein said system enables the hyper configurable robot to configure with morphological changes, wherein said
morphological changes of said hyper configurable robot comprises at least one of 
(i) biped chassis, (ii) tracked chassis, (iii) hexapod chassis, or (iv) differential drive chassis based on said different working environmental condition by manually or in autonomous. [0062]; [0065]

	Claim 11. The hyper configurable robot of claim 10, wherein said hyper
configurable robot further comprises:
	said monitoring and safety unit that is configured to (i) check right commands given by said user in said different working environmental conditions associated with 
	said navigation and control unit that is configured to receive multiple responses from said processor to execute that said multiple responses on said hyper configurable robot; [0126]; [0134]; [0136]
	said master control unit provides communication between (i) said hyper configurable robot and said cloud server, (ii) said cloud server and said one or more robots, (iii) said hyper configurable robot and said user, (iv) said hyper configurable robot and said user devices, through said cloud server, (v) said hyper configurable robot and said one or more robots, and (v) between communication beacons, wherein said provided communication enables the hyper configurable robot to performs said list of tasks for the working environmental condition individually or as a swarm. Figs. 7A-7C; 10, “420”; [0083]; [0097]; [0114]; [0130]; [0147]










Response to Arguments
Applicant's arguments filed 08/24/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that claims 3 and 10 have been amended to provide clarity to the word “swarm”, it is respectfully noted that while the Specification discloses that the robot can bi-directionally communicate with other robots (Fig. 7), the Specification does not describe what steps, algorithms, or the like comprise said acting as a swarm. The Specification lacks disclosure as to what may or may not comprise the robot acts …as a swarm. While the Specification broadly states that the robot can bi-directionally communicate with other robots (Fig. 7), the Specification does not describe what steps, algorithms, or the like comprise said acting as a swarm. 
	As a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement
requirement. See AriadPharms., Inc. v. Eli Lilly & CoL, 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.
	Therefore, the test for determining whether or not the applicant's claims meet the § 112(a) written description requirement is possession, not whether one skilled in the Specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species. As the Federal Circuit has stated in Ariad: "generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally-defined genus." Ariad, 598 F.3d at 1349 (emphasis added). While Ariad relates to chemical compounds, the legal principles are the same. By not providing any specific examples of how algorithms could be performed, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of algorithms performing the recited steps, as claimed.
	Furthermore, the applicant's claim to such an open-ended genus of algorithms which is similar to the claims at issue in Ariad that "merely recite a description of the
Ariad further states that "Patents are not awarded for academic theories [and a] patent is not a hunting
license. It is not a reward for the search, but compensation for its conclusion." Id.
Therefore, Ariad requires that when the applicant claims a genus, sufficient materials
must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.
	Thus, elements that are essentially a "black box" will not be sufficient to demonstrate that the applicant had possession of the claimed invention. Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. [See MPEP 2163: ll(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406]. Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: ll(3)(a)(i). In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984)]. Compliance with the written description requirement is a question of fact. Ralston Purina Co. v. Far-Mar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985). [T]he specification must contain an equivalent description of the claimed subject matter.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “What is claimed by the patent application must be the same as what is disclosed in the specification; otherwise the patent should not issue.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002).

Applicant further argues that that the invention disclosed in Hoffman is remotely controlling a robot and augmenting the images captured by the robot, whereas, the 
	The Examiner respectfully disagrees, and maintains that Hoffman explicitly discloses the recited limitations, such as inspecting buildings with structural damage caused by earthquakes, floods, or hurricanes; inspecting buildings or outdoor sites contaminated with radiation, biological agents, such as viruses or bacteria, or chemical spills; said action are enabled via the use of appropriate sensor systems for inspection or search tasks. [0003]; [0058]; [0064]; [0075]; [0083]; [0114]; [0125]; [0129]; [0130].

Remaining applicant’s arguments essentially repeat the arguments presented above; therefore, the responses presented by the Examiner above are equally applicable to the remaining applicant’s arguments.










Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/22/2021